     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 1 of 20




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA


FLORIDA DEMOCRATIC PARTY,

                 Plaintiff,
                                                  CASE NO.
                      v.

KEN DETZNER, in his official capacity as
Secretary of State of the State of Florida,

                 Defendant.


      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
   EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
               AND ORDER TO SHOW CAUSE


      Pursuant to Federal Rule of Civil Procedure 65, Plaintiff Florida Democratic

Party (the “Party”) respectfully submits the following memorandum of law in

support of its emergency motion for a temporary restraining order and order to show

cause why a temporary restraining order and/or preliminary injunction should not

issue. Specifically, the Party moves for an order requiring the Secretary of State Ken

Detzner (the “Secretary”) to extend Florida’s voter registration deadline from

October 9, 2018 to October 16, 2018. Although the Secretary has issued a one-day

extension in certain, limited circumstances for some—but not all—voters, that

“solution” is not sufficient to protect the fundamental voting rights of Floridians.
      Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 2 of 20




The Secretary’s failure to adequately extend the deadline violates the First and

Fourteenth Amendments to the U.S. Constitution and the Equal Protection Clause.

                           I.      NATURE OF THE CASE

       In the absence of relief from this Court, thousands (and quite likely tens of

thousands) of Floridians will be unable to vote in the November 6, 2018 general

election for reasons beyond their control. Hurricane Michael is bearing down on the

Florida Panhandle today. Yesterday, Governor Rick Scott warned that “Hurricane

Michael is forecast to be the most destructive storm to hit the Florida Panhandle in

decades,” and urged Floridians to “take this very seriously.” 1 Vast numbers of

people heeded the Governor’s warning to take the storm seriously, and life in

affected areas—including the provision of government services—has come to a halt.

       To be eligible to vote in the upcoming general election, Floridians must

register to vote by today—Tuesday, October 9. Late on October 8, 2018, the

Secretary issued Directive 2018-03 (“Directive”), which granted a limited one-day

extension for voters whose local registration offices are closed on October 9 and

who submit paper voter registration applications.2 The extension date varies from

jurisdiction to jurisdiction; the Directive specifies that it applies “the next day that


1
  Gov. Scott: Michael Could Bring “Total Devastation” to Parts of FL; Mandatory Evacuations
Ordered          Along        Panhandle,      Weather.com          (Oct.      8,        2018)
https://weather.com/storms/hurricane/news/2018-10-07-florida-hurricane-emergency (last visited
Oct. 8, 2018).
2 Directive 2018-03, https://www.flgov.com/wp-content/uploads/2018/10/Directive-2018-03.pdf

(last visited Oct. 8, 2018).

                                              2
          Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 3 of 20




[the Supervisor of Election’s] office is reopened.”3 Voters whose local registration

offices are open on October 9, voters who wish to postmark their applications, and

voters who register online are still subject to the original October 9 deadline.

          This limited, confusing, and inconsistent solution is not sufficient to

adequately protect the voting rights of Floridians. As a threshold matter, the

“solution” is not equally available to all Floridians: prospective voters who evacuate

may not be able to make it back to their home county in time to hand in a paper

application to their local office on the single extra day of registration the Directive

allows, whereas prospective voters in counties outside the evacuation zone may have

an easier time accessing the registration office. Moreover, the Directive fails to offer

any solution to voters who may attempt to register by mail: because the Directive

does not extend the deadline by which a voter may postmark an application, voters

who evacuate on Tuesday and are unable to return to their county on the one extra

day of registration that the Directive allows will be unable to register and vote.

Further, a prospective voter who evacuated likewise cannot register online after

October 9, but a counterpart who stayed in spite of an evacuation order may still

register in person at his or her local office if it is open. Additionally, voters may be

affected by the storm even if their local office remains open on October 9—the

Directive makes no provision for these voters. Moreover, the Directive ignores that


3
    Id.

                                           3
     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 4 of 20




voters may be affected by the storm even if their local office remains open on

October 9. Similarly, the Directive’s limited application to paper registrations

accepted in person does not acknowledge that internet and power outages may

undermine the availability of online registration across the state, or that voters who

wish to mail their registrations are subject to the original October 9 postmark

deadline. Simply put, a limited, one-day extension that applies arbitrarily from

county-to-county across Florida is no solution at all.

       The Secretary’s failure to adequately extend the registration deadline will

disenfranchise thousands of voters. Registrations typically surge in the final days

before the registration deadline. The importance of the final days before the deadline

was further underscored in 2016 when a court-ordered weeklong extension of the

registration deadline (to accommodate disruption from Hurricane Matthew) resulted

in an additional 108,000 voter registrations.4

      The Secretary can point to no countervailing state interest that justifies his

refusal to extend the registration deadline. Floridians should not be forced to forfeit

their voting rights as a penalty for simply living in the path of Hurricane Michael.

The Court should therefore order the Secretary to extend the voter registration

deadline until October 16, 2018.


4
   Miami Herald, Surge of post-Hurricane Matthew voters breaks 100,000 mark,
http://miamiherald.typepad.com/nakedpolitics/2016/10/surge-of-post-hurricane-voters-breaks-
100000-mark.html (last visited Oct. 8, 2018).

                                            4
      Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 5 of 20




                             II.     STATEMENT OF FACTS

       A.      Florida’s Voter Registration Deadline Is October 9.
       To be eligible to vote in the upcoming November 6, 2018 general election,

prospective voters must register to vote by October 9—today. See id. §§ 97.053,

97.055, 97.0555. To register, Floridians can use the online voter registration system,

or complete a paper Voter Registration Application and deliver it, either in person

or by mail, to the office of the County Supervisor of Elections, the Florida Division

of Elections, or a third-party voter registration agency. See id.5

       Florida’s Online Voter Registration (“OVR”) system allows eligible Florida

residents to register to vote or update an existing registration record online. Fla. Stat.

97.0525. To use the OVR system, however, residents must have a Florida driver’s

license or state identification card, and must provide the last four digits of their social

security number. Those who do not have a Florida driver’s license, state

identification card, or social security number may still use the OVR website to

complete a voter registration application, but must print, sign, and deliver it by mail

or in-person to their county Supervisor of Elections office. Florida Department of

State, Division of Elections, RegistertoVoteFlorida.gov, Frequently Asked

Questions, https://dos.myflorida.com/media/698341/ovr-faq-english.pdf. Further,



5
 In Florida, an organization that has registered as a third party voter registration organization may
collect completed voter registration applications from voters and deliver those applications to
county election officials on the voters’ behalf. See id. § 97.0575(1).

                                                 5
      Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 6 of 20




Florida residents who are participants in the Florida Attorney General’s Address

Confidentiality Program, which protect, inter alia, victims of domestic violence,

sexual harassment, and stalking, are instructed not to use the OVR, but to instead

contact their county Supervisor of Elections to register to vote. See

https://registertovoteflorida.gov/en/Registration/Index.

       In addition, in the last 24 hours, at least some Florida residents attempting to

register to vote or update their voter registration online at RegistertoVoteFlorida.gov

experienced error messages that prevented them from completing a voter registration

transaction. The error, which was reported by users of social media 6 and documented

on video by a Florida internet developer, 7 appears after the registrant attempts to

submit their personal identification information. It is currently unknown how many

registrants have been prevented from registering due to the error.




6
        See,     e.g.,      https://mobile.twitter.com/beckster305/status/1049472930101547009;
https://mobile.twitter.com/ChewbaccasMom/status/1049473897933037570;
https://mobile.twitter.com/_saraicruz/status/1049476051884277761;
https://mobile.twitter.com/oneluckybaxter/status/1049466329462394880;
https://mobile.twitter.com/notorious_grace/status/1049436478525198337;
https://mobile.twitter.com/tcw8848/status/1049470351749668864;
https://mobile.twitter.com/AlexTheDood/status/1049459785974906880;
7
   See Manifest Interactive, Florida Voting Website, Busted Again, available at
https://vimeo.com/294051342 (Oct. 8, 2018). Earlier this year, the same internet developer in
question previously alerted the Secretary to an error in the online voter registration system, which
led the Secretary to make adjustments to the system. See Alexandra Glorioso, State fixes voter
registration        problem           with          simple           updates,           Politico.com,
https://www.politico.com/states/florida/story/2018/07/23/state-fixes-voter-registration-problem-
with-simple-updates-522370 (July 23, 2018).

                                                 6
      Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 7 of 20




       Further compounding the confusion, are Florida’s varied rules regarding when

a registration application has been timely received. Completed paper registration

applications that are submitted in person are considered delivered at the time the

applications are actually delivered to the elections official. See Fla. Admin. Code.

Ann. r. 1S-2.042(7)(a). Applications delivered by mail, in contrast, are considered

delivered as of the date they are postmarked, if a clear postmark is present on the

mailing envelope. See id. If no clear postmark is present, then the date of delivery

for mailed applications is the actual date of receipt. See id.

       Interest in an impending election reaches its zenith as Election Day

approaches. Thus, Florida typically sees a surge in voter registration in the days

leading up to the voter registration deadline.

       B.     Hurricane Michael Has Caused Disruption of Services.

       Hurricane Michael has caused widespread disruption in the days leading to

the October 9 voter registration deadline. On October 8, Governor Scott requested

that President Trump declare a pre-landfall emergency for the state.8 On the same

day, Governor Scott declared a state of emergency in 35 Florida counties. 9

Meanwhile, he deployed 500 Florida National Guard Members and ordered another




8
  RICK SCOTT, FLGOV.COM, https://www.flgov.com/2018/10/08/gov-scott-requests-pre-landfall-
disaster-declaration-extends-emergency-order/ (last visited Oct. 8, 2018).
9
      RICK      SCOTT,      EXECUTIVE      ORDER         18-277,      https://www.flgov.com/wp-
content/uploads/2018/10/SLT-BIZHUB18100810270.pdf (last visited Oct. 8, 2018).

                                              7
      Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 8 of 20




5,000 to be ready to deploy. 10 As of the evening of October 8, evacuations have been

announced in Bay, Calhoun, Dixie, Franklin, Gadsden, Gulf, Hernando, Jackson,

Jefferson, Leon, Liberty, Okaloosa, Pasco, Santa Rosa, Taylor, and Wakulla

counties.11

       C.      The Secretary Orders an Inadequate and Haphazard Single-Day
               Extension.

       On Monday, October 8, the Florida Democratic Party and the Lawyers’

Committee for Civil Rights Under Law asked the Secretary and Governor Scott to

extend the voter registration deadline. That night, the Secretary issued Directive

2018-03 (“Directive”), which granted a shifting one-day extension for voters whose

local registration offices are closed on October 9 and who submit paper voter

registration applications. 12 But this limited, confusing, and inconsistent solution

cannot adequately protect the voting rights of Floridians.

       Even if prospective voters risk their safety to venture into the storm and

register today, they will likely encounter shuttered government offices and

unattended postboxes. 13 Likewise, third party voter registration organizations that


10
   Gov. Scott: Michael Could Bring ‘Total Devastation’ to Parts of FL; Mandatory Evacuations
Ordered          Along         Panhandle,        Weather.com           (Oct.          8,        2018)
https://weather.com/storms/hurricane/news/2018-10-07-florida-hurricane-emergency (last visited
Oct. 8, 2018).
11
   Evacuation Orders, https://www.floridadisaster.org/info (last visited Oct. 8, 2018)
12 Directive 2018-03, https://www.flgov.com/wp-content/uploads/2018/10/Directive-2018-03.pdf

(last visited Oct. 8, 2018).
13
   Voters who live in areas unaffected by the storm may still face hurdles to registration if their
forms are to be mailed to the Department of Elections or another office that lies in an affected area.

                                                  8
       Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 9 of 20




have gathered and are currently in possession of voter registration applications are

unable to deliver those applications to election officials due to the storm’s clear and

immediate threat. Under these extraordinary circumstances, the Secretary’s refusal

to adequately extend the voter registration deadline violates the fundamental voting

rights of Floridians.

       Unfortunately, this is not the first time that the courts have been asked to

intervene because the Secretary has refused to adequately protect voting rights in

light of a major hurricane. In Fla. Democratic Party v. Scott, 215 F. Supp. 3d 1250,

1257 (N.D. Fla. 2016) (Scott), the Party brought a nearly identical suit against the

Secretary and Governor Scott seeking a registration extension in light of Hurricane

Matthew. The court issued an injunction extending the statewide registration

deadline by one week, id., and noting that “[t]hese voters have already had their lives

(and, quite possibly, their homes) turned upside down by Hurricane Matthew”; and

“deserve a break, especially one that is mandated by the United States Constitution.”

Id. at 1258.

III.   ARGUMENT

       A.      Preliminary Injunction Standard
       “A party seeking a preliminary injunction bears the burden of establishing its

entitlement to relief.” Scott v. Roberts, 612 F.3d 1279, 1289-90 (11th Cir. 2010).

“To obtain such relief, the moving party must show (1) a substantial likelihood of



                                          9
     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 10 of 20




success on the merits; (2) that it will suffer irreparable injury unless the injunction

is issued; (3) that the threatened injury outweighs possible harm that the injunction

may cause the opposing party; and (4) that the injunction would not disserve the

public interest.” GeorgiaCarry.org v. U.S. Army Corps of Eng’rs, 788 F.3d 1318,

1322 (11th Cir. 2015).

      B.     Plaintiff is Likely to Succeed on the Merits.

             1.     The Secretary’s Actions Impose A Severe Burden on the
                    Right to Vote Without Advancing Any State Interest.

      “No right is more precious in a free country than that of having a voice in the

election of those who make the laws under which, as good citizens, we must live.

Other rights, even the most basic, are illusory if the right to vote is undermined.”

Wesberry v. Sanders, 376 U.S. 1, 17 (1964). Accordingly, election laws burdening

that fundamental right are subject to searching judicial scrutiny. Scott, 215 F. Supp.

3d at 1256-57.

      In Anderson v. Celebrezze, 460 U.S. 780 (1983) and Burdick v. Takushi,

504 U.S. 428 (1992), the Supreme Court laid out a “flexible standard” to resolve

constitutional challenges to state election laws that burden voting rights.

See Anderson, 460 U.S. at 789. “A court considering a challenge to a state election

law must weigh the character and magnitude of the asserted injury to the rights . . .

that the plaintiff seeks to vindicate against the precise interests put forward by the

State as justifications for the burden imposed by its rule, taking into consideration


                                          10
     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 11 of 20




the extent to which those interests make it necessary to burden the plaintiff’s rights.”

Burdick, 504 U.S. at 433-34 (quotation marks and citation omitted). When a

regulation subjects the right to vote to a “severe” restriction, the restriction “must be

narrowly drawn to advance a state interest of compelling importance.” Norman v.

Reed, 502 U.S. 279, 280 (1992). Less severe burdens remain subject to balancing.

But “[h]owever slight” the burden on the right to vote “may appear,” “it must be

justified by relevant and legitimate state interests ‘sufficiently weighty to justify the

limitation.’” Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 191 (2008)

(plurality) (quoting Norman, 502 U.S. at 288-89).

       Here, if the October 9 voter registration deadline is not extended for a full

week, then thousands—potentially tens of thousands—of Floridians will be

completely disenfranchised. Many have been required to evacuate ahead of

Hurricane Michael, numerous government offices where they could register have

been closed, and internet and postal services through which could have registered

are likely to be disrupted. Thus, many Floridians who would have registered to vote

during the final days of registration will be unable to do so. Even the specific class

of voters who are granted a one-day extension under the Secretary’s Directive must

still return home in time, correctly ascertain when their local office is re-opening,

and pick their way through storm-ravaged streets to election offices in order to

register.



                                           11
     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 12 of 20




      Further, the Party is directly harmed because it has been forced to curtail its

typical voter registration drives due to disruptions from the storm. The Party

typically works with over 100 volunteers and staffers to perform voter outreach in

the days leading up to the registration deadline. This year, hundreds of voter

registration shifts will go unfilled due to evacuations and other storm

accommodations. As a result, prospective voters who must now navigate this

confusing and shifting set of hyper-local election deadlines will also need to do so

with less assistance.

      The Secretary’s refusal to adequately extend the October 9 voter registration

deadline will result in voters’ automatic and total disenfranchisement. That sort of

categorical denial of the right to vote plainly amounts to a severe burden on the

franchise. See, e.g., Ayers-Schaffner v. DiStefano, 860 F. Supp. 918, 921 (D.R.I.),

aff’d, 37 F.3d 726 (1st Cir. 1994) (“A complete denial of the right to vote is a

restriction of the severest kind.”); see also NEOCH, 696 F.3d at 585-87 (“summary”

and “automatic” nature of disqualification of right-place, wrong-precinct ballots

suggests burden on right to vote is “substantial”).

      In Scott, the court determined that “Hurricane Matthew not only forced many

[] voters to evacuate the state, but also foreclosed the only methods of registering to

vote” and “amounts to a severe burden on the right to vote.” Scott, 215 F. Supp. 3d

at 1257. So too, here; Hurricane Michael will not only disrupt the lives of Floridians,



                                          12
     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 13 of 20




but will also impede them from voting. This burden is unquestionably severe. Id.

The Directive does not meaningfully mitigate these harms; it merely carves out a

small slice of population and offers them a thin reed of hope that they may be able

to register in time if they can navigate both the storm and the confusing terms of the

Directive.

      Given the likelihood of total disenfranchisement for thousands of Floridians,

the Secretary must come forward with an interest that is “sufficiently weighty” to

justify enforcing the October 9 deadline and the Directive, and show that their

official actions are narrowly drawn to further that interest. Norman, 502 U.S. at 288-

89. He cannot do so. Like in Scott, “[i]n no way could Defendants argue that there

is some sort of limitation that requires them to burden the constitutional rights of

aspiring eligible voters.” Id. at 1257.

      Simply put, the Secretary has not and cannot offer any valid reason for

refusing to extend the registration deadline by one additional week under these

circumstances, let alone a reason sufficient to justify disenfranchising thousands of

Floridians. Plaintiff is therefore likely to prevail on Count I of its Complaint.

             2.     The Directive Violates the Equal Protection Clause.

      The Secretary’s Directive violates the Equal Protection Clause by treating

similarly situated voters differently. Specifically, the Directive unfairly and

arbitrarily favors some voters over others depending on geographic location and



                                          13
     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 14 of 20




chosen method of registration. The Directive grants a one-day extension if, and only

if, (1) a prospective voter’s local registration office is closed on October 9, and (2)

the voter registers in person on the designated extension date using a paper

application. Prospective voters across the state who wish to register online, who must

evacuate on the October 9 and attempt to register by mail after that date, or whose

local offices remained open on October 9, are not granted any extension—regardless

of any difficult circumstances caused by the storm. The difference in treatment is

unfair and arbitrary. The Directive therefore violates the Equal Protection Clause of

the Fourteenth Amendment to the U.S. Constitution.

      As the Supreme Court has explained, “[t]he right to vote is protected in more

than the initial allocation of the franchise. Equal protection applies as well to the

manner of its exercise. Having once granted the right to vote on equal terms, the

State may not, by later arbitrary and disparate treatment, value one person’s vote

over that of another.” Bush v. Gore, 531 U.S. 98, 104-05 (2000) (emphasis added).

But that is precisely what the Secretary proposes to do here: enforce the October 9

deadline in some instances but not others, resulting in precisely the kind of “arbitrary

and disparate treatment” the Supreme Court warned against.

      Here again, Plaintiff’s claim is evaluated under the flexible standard of the

Anderson-Burdick test. See Ohio Democratic Party v. Husted, No. 16-3561, 2016

WL 4437605, at *4 (6th Cir. Aug. 23, 2016). The Secretary’s failure to adequately



                                          14
     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 15 of 20




extend the voter registration deadline to account for the disruption on all Florida

voters by Hurricane Michael is an arbitrary and irrational distinction that will result

in the disenfranchisement of thousands of voters. It cannot be justified by the minor

administrative inconvenience (assuming any such inconvenience even exists) of

extending the statewide October 9 deadline to October 16. Plaintiff is therefore

likely to prevail on the merits.

      C.     Plaintiff Satisfies The Other Preliminary Injunction Factors.
             1.     An Injunction Is Necessary to Avoid Irreparable Harm.

      There is no genuine dispute that the harm threatened here is irreparable.

If Florida voters are prevented from registering as a result of Hurricane Michael,

there is no way to cure that disenfranchisement. “This isn’t golf: there are no

mulligans. Once the voter registration deadline passes, ‘there can be no do-over and

no redress.’” Scott, 215 F. Supp. 3d at 1258 (citing League of Women Voters of N.C.

v. North Carolina, 769 F.3d 224, 247 (4th Cir. 2014)). Thus, courts have long

recognized that when an “abridgment to the voters’ constitutional right to vote” is

imminent, “irreparable harm is presumed and no further showing of injury need be

made.” Touchston v. McDermott, 234 F.3d 1133, 1158-59 (11th Cir. 2000); see also

Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (“OFA”) (abridgement

of right to vote constitutes irreparable harm); Council of Alt. Political Parties v.




                                          15
     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 16 of 20




Hooks, 121 F.3d 876 (3d Cir. 1997) (same); Williams v. Salerno, 792 F.2d 323, 326

(2d Cir. 1986) (same).

             2.        The Balance of Hardships Weighs in Favor of an
                       Injunction.
      It is equally clear that the balance of hardships favors Plaintiff and weighs in

favor of issuing emergency injunctive relief. Beyond minor administrative

inconvenience, it is difficult to see how the Secretary or the State of Florida would

suffer any harm if they were required to continue accepting registration applications

for additional time.

      On the other side of the ledger, if deadline is not extended for a full week,

then thousands of voters in a critical swing state risk total disenfranchisement in a

hotly contested election. Under those circumstances, equity plainly favors Plaintiff.

Scott, 215 F. Supp. 3d at 1258 (“it would be nonsensical to prioritize [administrative]

deadlines over the right to vote”); see also Taylor v. Louisiana, 419 U.S. 522, 535

(1975) (stating “administrative convenience” cannot justify the deprivation of a

constitutional right).

      In circumstances similar to those here, Florida has adjusted election and voter

registration procedures in the past without engendering electoral chaos. In 2016, the

voter registration deadline was extended for a full week. Scott, 215 F. Supp. 3d at

1256. Other states have taken similar action in the face of impending emergencies.

Over the past few days, South Carolina extended their registration deadline by ten


                                          16
     Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 17 of 20




days to accommodate destruction from Hurricane Florence. Extensions Announced,

WBTV (Oct. 7, 2018) https://www.wbtv.com/2018/10/07/extension-announced-

south-carolina-voter-registration-deadline/. In 2005, in the wake of Hurricane

Katrina, Governor Blanco of Louisiana used executive powers to postpone several

elections (and their respective qualifying periods). See La. Exec. Order No. KBB

2005-36, available at http://www.doa.louisiana.gov/osr/other/kbb06-02.htm. More

recently, in 2012, Hurricane Sandy struck the Mid-Atlantic coast days before the

general election. To preserve the rights of voters affected by Hurricane Sandy, New

Jersey, New York, and Connecticut postponed deadlines and took other common-

sense measures to prevent disenfranchisement. 14 There is no good reason why

Florida cannot and should not follow suit.

              3.      An Injunction Is in The Public Interest.

       The public has a paramount interest in elections where every eligible resident

may cast an effective vote. See Charles H. Wesley Educ. Found., Inc. v. Cox, 408

F.3d 1349, 1355 (11th Cir. 2005); see also LOWV, 769 F.3d at 248 (“[t]he public


14
   In New Jersey, by executive order, any voter who was displaced was designated an “overseas
voter” and permitted to submit a mail-in ballot. Directive Regarding Email Voting and Mail-in
Ballots for Displaced Voters, available at http://nj.gov/state/elections/2012-results/directive-
email-voting.pdf. The order also extended the deadline for those mail-in ballots. Id. In
Connecticut, the October 30 voter registration deadline was postponed until November 1, a mere
five days before the general election. In New York, any voter registered in a federally-declared
disaster was allowed to vote by affidavit at any poll site in New York. Governor Cuomo Signs
Executive Order to Facilitate Voting for New Yorkers Who Were Affected by Hurricane Sandy,
New York State (Nov. 5, 2012), https://www.governor.ny.gov/news/governor-cuomo-signs-
executive-order-facilitate-voting-new-yorkers-who-were-affected-hurricane (last visited Oct. 8,
2018).

                                              17
      Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 18 of 20




has a ‘strong interest in exercising the fundamental political right to vote.’” (quoting

Purcell v. Gonzalez, 549 U.S. 1, 4 (2006)); OFA, 697 F.3d at 437 (“The public

interest . . . favors permitting as many qualified voters to vote as possible.”). The

affected voters are those whose lives have already been interrupted (or worse) by

Hurricane Michael. Under the circumstances, an injunction allowing these voters to

participate in the upcoming election would only promote the public interest. The

Constitution guarantees the right of voters “to cast their ballots and have them

counted.” United States v. Classic, 313 U.S. 299, 315 (1941). And “[c]ementing

unconstitutional obstacles to “that right strike at the heart of representative

government.” Scott, 215 F. Supp. 3d at 1256 (quoting Reynolds v. Sims, 377 U.S.

533, 555 (1964).

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff respectfully requests that the Court

enter a preliminary injunction requiring the Secretary, his officers, employees, and

agents, all persons acting in active concert or participation with the Secretary, or

under his supervision, direction, or control, and all other persons within the scope of

Federal Rule of Civil Procedure 65, to extend the statewide deadline 15 for delivery

of voter registration applications to October 16.



15
   There is no question that “[the hurricane’s] effects are not circumscribed to one region of the
state;” rather, it affects “jobs, families, and more across the state.” Scott, 215 F. Supp. 3d at 1256.
Statewide relief is therefore appropriate. Id.

                                                  18
    Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 19 of 20




Dated: October 9, 2018                Respectfully submitted,

                                     /s/   Mark Herron
                                     Mark Herron
                                     Fl. Bar. No. 199737
                                     mherron@lawfla.com
                                     MESSER CAPARELLO
                                     2618 Centennial Place
                                     Tallahassee, FL 32308
                                     Telephone: (850) 222-0720
                                     Facsimile: (850) 558-0659

                                     and

                                     Marc E. Elias
                                     D.C. Bar No. 44207
                                     (Admitted Pro Hac Vice)
                                     MElias@perkinscoie.com
                                     PERKINS COIE LLP
                                     700 Thirteenth Street, N.W., Suite 600
                                     Washington, D.C. 20005-3960
                                     Telephone: (202) 654-6200
                                     Facsimile: (202) 654-6211

                                     Counsel for Plaintiff




                                    19
   Case 4:18-cv-00463-RH-CAS Document 3-1 Filed 10/09/18 Page 20 of 20




                    CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(F), I HEREBY CERTIFY that the enclosed

Memorandum of Law of Plaintiff Florida Democratic Party contains

approximately 6,000 words, which is less than the total words permitted by the

rules of court. Counsel relies on the word count of the computer program used to

prepare this memorandum.




Dated: October 9, 2018

                                            /s/  Mark Herron
                                            Mark Herron



                                            Counsel for Plaintiff
